DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 3/28/2022.
Claims 1, 9, 14, and 16 have been amended and are hereby entered.
Claim 21 has been added.
Claim 20 has been canceled.
Claims 1-19 and 21 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit
Applicant properly claims the benefit of provisional application 62/459,807 (filed on 02/16/2017) in the ADS filed on 02/16/2017.  However, all claims as presently drafted contain matter not supported by provisional application 62/459,807 (“automatically causing, by the distributed ledger node, a decrease to the ledger balance associated with the entity account associated with the first service offer, the decrease based on the portion of the transportation plan not completed in accordance with the second portion of the first service offer or the second portion of the at least one offer parameter”); therefore, all claims as presently drafted are granted an effective filing date of 2/16/2018.  

Response to Applicant’s Arguments
Objections
The previous objections are obviated by the present amendments; therefore, these objections are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Before addressing the arguments on their merits, Examiner generally notes that Applicant’s arguments consist of assertions that the claims embody various improvements to computer functionality or other technology under MPEP 2106.05(a), and thus constitute a practical application of any recited abstract ideas (and as such, patentable subject matter).  These assertions of various improvements rely on the disclosure of Paragraphs 0134-0145 of the present application.  Each of these arguments and purported improvements (with the few exceptions identified and discussed below) have been previously advanced and answered, often repeatedly, with Applicant presently providing no substantive response to the explanations previously provided as to why each of these fails to qualify as an improvement to computer functionality or other technology under MPEP 2106.05(a).  Further, Applicant’s continued assertions regarding the “practical application” of the claims as well as assertions that they amount to “more than a drafting effort designed to monopolize the judicial exception” appear to continue to use the plain meaning of said language rather than the judicially defined meaning of these terms, as also previously addressed in previous Office Actions.  These arguments likewise provide no substantive response to the answers previously provided, essentially repeating these arguments which fail for the same reasons.  See previous Office Actions and Interview Summary (related to the Interview of 3/03/2022) for more information.
Examiner notes that the asserted improvement of "reduc[ing] the number of steps required thus improving the functioning of the related technology" is newly presented, but is not embodied in the claims as presently drafted.  Applicant asserts this improvement stems from the "requir[ing] that the appearance of the package be captured and utilized to identify the package."  Examiner first notes that the purported improvement of a reduction in the number of operations, solely discussed in the original disclosure in Paragraph 0143, is not discussed in relation to the capturing of a package’s appearance at all.  Applicant appears to be confusing and intermingling the asserted causes and effects described in Paragraphs 0143 and 0144 (which asserts that a captured image of a shipment unit may be used to identify said shipment, thus resulting an the “improvement” of performance of the claimed steps without the use of printed labels, RFID, barcodes, etc.).  Examiner notes that this improvement described in 0144 as related to capturing the appearance of a package is likewise not embodied by the claims as presently drafted, as the broadest reasonable interpretation of the claim language does not embody the exclusion of labels, barcodes, etc. as asserted.  Secondly, Examiner finds no nexus between the identifying of a shipment unit based on a captured image and some resulting reduction of required steps as presently asserted, nor does Applicant provide any explanation or evidence of such a nexus in the present Remarks.  As per the confusing/intermingling described above, the original disclosure likewise provides no explanation of how the former would result in the latter.  
Further, as noted above, each of the purported improvements discussed in Paragraphs 0143-0145 have been previously advanced and answered, with each purported improvement found to be insufficient to qualify as an improvement to computer functionality or other technology under MPEP 2106.05(a).  See previous Office Actions and Interview Summary for more information.  
Applicant very generally asserts that improvements to computer functionality and other technology “is not limited to improvements in the operation of a computer or computer network per se,” but may also be achieved by “a set of ‘rules’ (basically mathematical relationships) that improve computer-related technology via new functions that those technology” or when “new functionality is found in the software functions or operations themselves, as opposed to any hardware they are embodied in.”  
Examiner first notes that the previously provided explanations as to why the particular purported improvements asserted by Applicant do not constitute improvements to computer functionality or other technology under MPEP 2106.05(a) never say otherwise.  
Secondly, Examiner notes that Applicant makes no particular follow up to these assertions of legal standards.  Applicant provides no description of what “rules” are present in the claims and how those rules particularly would result in an improvement to computer-related technology, nor any particular description of software-based functionality and any improvements resulting therefrom.  The only argument provided in relation to these assertions of legal standards is to state generally that “Applicant submits that the claims are not directed to an abstract idea and/or add significantly more because they improve existing technologies,” which constitutes a conclusory statement and is therefore an improper argument.  
Thirdly, Applicant’s above-quoted assertions variably over-generalize and mischaracterize legal standards and the holdings of the cases they are derived from.  For example, the “rules” of McRO were not merely “basically mathematical relationships,” but rather a sequential series of operations which use mathematical relationships to facilitate an improvement to technology itself (particularly, to facilitate the computer-based automation of realistic, life-like facial animations, a result previously achievable only manually) rather than an abstract concept.  Further, Applicant fails to articulate any particular “rules” in the present application, nor how they are used similarly to McRO to facilitate an improvement to computer functionality or other technology under MPEP 2106.05(a) rather than to an abstract concept as previously explained.  
Regarding the assertion that software may achieve an improvement to computer functionality or other technology (as in the footnoted Enfish case), Examiner never said otherwise.  None of the purported improvements were rejected based on the claimed steps being carried out via software.  Rather, each purported improvement was evaluated on its own merits based on the claim language and original disclosure.  See again previous Office Actions and Interview Summary.  As such, this argument is irrelevant.  Further, though Applicant provided no fact-to-fact or reasoning-to-reasoning analysis between the improvement of Enfish and any purported improvement of the present application, Examiner does not find any of the elsewhere-asserted improvements of the present application to be analogous to the improvement of Enfish, which provided an improvement to computer-based storage particularly by decreasing the memory required to store the same amount data by way of self-referential databases.  The improvement of Enfish was a technology-based solution directed to a technology-based problem, having no meaning outside of computer-based memory storage, and as such constitutes an improvement to technology within the meaning of MPEP 2106.05(a).  As has already been explained, Applicant cannot say the same about any of the asserted improvements of the present application.  See previous Office Actions and Interview Summary for more information.
Applicant again reiterates several previously advanced and answered purported improvements of the present invention, citing to Paragraphs 0143-0145 of the original disclosure.  While these arguments present nothing substantively new, they rely on a new procedural argument that “the Federal Circuit and the MPEP agree that one must rely on the specification for determining whether the claims are directed to an improvement to technology” (Applicant’s emphasis), providing several footnote citations to the MPEP and the Enfish case as support for this procedural assertion.  
Before addressing this assertion on its merits, Examiner notes the inaccuracy of several of the citations and quotations provided in these arguments.  Regarding Applicant’s footnote citations to the MPEP, Examiner notes that more than one of the provided quotations are nowhere to be found in the cited section nor anywhere else in the most recent version of the MPEP, though with the exception of the quote relating the holding of the Visual Memory case specifically to a reliance upon the specification thereof, the general sentiments expressed in these quotes are present in MPEP 2106.05(a).  Regarding the quotes attributed to the Enfish case, one quote (“It was the specification’s discussion of the prior art and how the invention improves…that provided eligibility”) is miscited to Enfish (which does not contain this language) rather than MPEP 2106.05(a), and the other (“was directed to an improvement of an existing technology [as] bolstered by the specification’s teachings that the claimed invention achieves other benefits over conventional [technologies]…”) is found at 822 F.3d 1337 rather than the provided pin cite of 1241.  Incorrect citations, and particularly the misquotations, are problematic, as they may appear to lend legal weight to arguments where none actually exists.  For at least the purpose of maintaining a clear and accurate record, Examiner asks that only accurate quotes and citations be provided.
Regarding the merits of this argument, Applicant’s assertion that an examiner “must rely on the specification for determining whether the claims are directed to an improvement to technology” (Applicant’s emphasis) appears to indicate Applicant’s belief that Examiner must uncritically accept anything stated in the original disclosure as fact (particularly based on Applicant’s use of “must”) and accordingly must find that the various assertions of an improvement to technology found in Paragraphs 0143-0145 are indeed improvements to technology meeting the requirements of MPEP 2106.05(a) merely based on their existence in the specification, and as such render the present claims eligible under the 101 analysis.  This is not the case, and none of Applicant’s provided citations to the MPEP and Enfish support such a standard.  While these quotes make clear that the specification must be considered in determining whether a claim embodies an improvement to computer functionality or other technology under MPEP 2106.05(a), and also illustrate that several courts indeed have relied on disclosure of various specifications in concluding that those inventions respectively did embody such an improvement, none require blind reliance upon the specification as asserted by Applicant.  Indeed, MPEP 2106(a) makes clear that the standards for consideration of the specification are quite different:  “During examination, the examiner should analyze the ‘improvements’ consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement” (Examiner’s emphasis).  Evaluation of a specification does not equate to blind, uncritical reliance, but rather a reasoned determination or judgment.  This is additionally clear in light of a full reading of MPEP 2106.05(a), including the following which is particularly relevant to the improvements asserted by Applicant:  “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”  Applicant may wish also to consult MPEP 2106.04(d)(1), which further makes clear that, for the purposes of considering improvements to computer functionality or technology, the content of the specification and claims are to be evaluated critically rather than uncritically.  That the courts in Enfish and Visual Memory evaluated the respective specifications thereof and found them to properly evidence an improvement to computer functionality or other technology under MPEP 2106.05(a) (and hence, “relied” upon them in making their decisions), the specification of the present application does not properly evidence a qualifying improvement, at best providing evidence of improvements to abstract concepts couched in technological language.  See previous Office Actions and Interview Summary for more information on each of the asserted improvements.  
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant summarily argues that the Kopanati references does not fully disclose several of the limitations of the independent claims as newly presented and presently amended.  Applicant’s arguments that the Marsh, Kim, MacKenzie references fail to cure the purported deficiencies of Kopanati are copied verbatim from the previous Remarks, and do not update the language of the argued limitations of Claim 1 as presently amended.  While Applicant adds a similar summary argument regarding the Lau reference, Applicant’s arguments ignore the Gillen reference also cited against the independent claims in the previous Office Action.  These arguments, based entirely on newly presented and presently amended content, need not be addressed here.  Particularly regarding the newly presented limitation of “storing in a transportation distributed ledger, by the distributed ledger node, a shipment unit identifier determined based on a captured appearance of at least a portion of the shipment unit,” Examiner notes that this language does not clarify the distinction discussed in the Interview of 3/03/2022 and as such, as previously explained regarding the similar proposed language then-presented, is disclosed by the previously cited references as further modified by Zwakhalis.  See updated 103 rejections below for more information.
Claim Objections
Claim 9 is objected to because of the following informality:  “receive at least one detected geolocation of the shipment unit, at least on detection of the shipment unit identifier from the captured appearance of the portion of the shipment unit, at least one detected environmental condition, and at least one detected shipment unit condition” should read “receive at least one detected geolocation of the shipment unit, at least one detection of the shipment unit identifier from the captured appearance of the portion of the shipment unit, at least one detected environmental condition, and at least one detected shipment unit condition.”  Appropriate correction is required.
Claim Interpretation
The terms “shipment unit” and “associated shipment unit,” used throughout the claims, are interpreted as defined in the Specification, particularly in Paragraphs 0004 and 0021.  Note that, in relation to Claim 2, the interpretation of “shipment unit” must necessarily narrow to a “smart” shipment unit as disclosed in the Specification.
	The term “distributed ledger node” is interpreted in light of the specification (see, inter alia, Paragraph 0041) to mean a computing node which interacts with and/or potentially stores all or part of the distributed ledger.
	In Claims 1, 9, and 16, the language “automatically causing, by the distributed ledger node, an increase to a ledger balance associated with the entity account associated with the first service offer, in response to the received indication” (and similar) is interpreted in light of the specification (particularly Paragraphs 0030-0031 and 00168-00173) to mean a transfer of payment for at least a portion of the transportation plan for which an indication has been received indicating that the at least a portion of the transportation plan has been completed.  This interpretation is necessary to avoid additional rejections under 112(b) and benefit issues due to multiple possible plain meaning interpretations which are not supported by the original disclosure or the provisional application.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 contains the following language:  “wherein the portion of the shipment unit corresponds to a first side of the shipment unit.”  While the original disclosure properly supports the newly presented language “storing in a transportation distributed ledger, by the distributed ledger node, a shipment unit identifier determined based on a captured appearance of at least a portion of the shipment unit” of Claim 1 (upon which Claim 21 depends), the original disclosure does not support the further narrowing of the “portion of the shipment unit” of Claim 1 as corresponding to “a first side of the shipment unit” in Claim 21.  The disclosure related to capturing an appearance of the shipment unit, found solely in Paragraphs 0064 and 0072, does not disclose the level of specificity claimed in Claim 21.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 9, and 16, the limitations of automatically causing an increase to a ledger balance associated with the entity account associated with the first service offer; and automatically causing a decrease to the ledger balance associated with the entity account associated with the first service offer, the decrease based on the portion of the transportation plan not completed in accordance with the second portion of the first service offer or the second portion of the at least one offer parameter, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  
Additionally, the limitations of storing a plurality of unique service offers received for transporting the shipment unit through at least a portion of a transportation network, wherein each service offer of the received plurality of unique service offers includes an offer origin, an offer destination, and at least one offer parameter and is associated with one of a plurality of entity accounts, the at least one offer parameter comprising at least one service offer transportation parameter; storing in a transportation distributed ledger, by the distributed ledger node, a shipment unit identifier determined based on a captured appearance of at least a portion of the shipment unit; storing received shipment unit data that corresponds to the shipment unit, the corresponding shipment unit data comprising (a) an origin, (b) a destination, and (c) one or more transportation parameters, wherein the one or more transportation parameters comprise at least one or more environmental conditions and one or more shipment unit condition parameters; generating at least a portion of a transportation plan for the shipment unit in response to a determined match between the origin, the destination, and at least one parameter of a first service offer of the plurality of unique service offers and the stored shipment unit data, the transportation plan having one or more portions that collectively define a movement of the shipment unit from the origin to the destination in accordance with the one or more transportation parameters; storing the identified at least one detected geolocation of the shipment unit, the determined shipment unit identifier, at least one detected environmental condition, and at least one detected shipment unit condition; storing a received indication that at least the portion of the transportation plan was completed in accordance with a first portion of the first service offer and a first portion of the at least one offer parameter contained within the first service offer, the indication received based on the at least one detected geolocation of the shipment unit, the determined shipment unit identifier, the at least one detected environmental condition, and the at least one detected shipment unit condition indicating that at least a portion of the transportation plan is completed; automatically causing an increase to a ledger balance associated with the entity account associated with the first service offer, in response to the received indication; determining a portion of the transportation plan that was not completed in accordance with a second portion of the first service offer or a second portion of the at least one offer parameter; and automatically causing a decrease to the ledger balance associated with the entity account associated with the first service offer, the decrease based on the portion of the transportation plan not completed in accordance with the second portion of the first service offer or the second portion of the at least one offer parameter, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, each of these limitations recites observations, evaluations, judgments, and/or opinions.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claims recites the additional elements of a service offer distributed ledger/service offer distributed ledger; a transportation distributed ledger; a distributed ledger node comprising at least one processor, a memory, and a communications interface configured to communicate via at least one network; an apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory for storing computer program code; a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable code instructions stored therein; receiving/detecting, by the distributed ledger node, at least one geocode of the shipment unit detected by one or more global positioning system devices, wherein the geocode identifies at least one geolocation of the shipment unit; and receiving, by the distributed ledger node, the identified at least one detected geolocation of the shipment unit, the determined shipment unit identifier, at least one detected environmental condition, and at least one detected shipment unit condition.  A distributed ledger node comprising at least one processor, a memory, and a communications interface configured to communicate via at least one network; an apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory for storing computer program code; a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable code instructions stored therein amounts to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Receiving/detecting, by the distributed ledger node, at least one geocode of the shipment unit detected by one or more global positioning system devices, wherein the geocode identifies at least one geolocation of the shipment unit; and receiving, by the distributed ledger node, the at least one detected geolocation of the shipment unit, at least one detected environmental condition, and at least one detected shipment unit condition amount to no more than insignificant extra-solution activity (see MPEP 2106.05(g)).  A service offer distributed ledger/service offer distributed ledger; and a transportation distributed ledger amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of the judicial exception to a particular technological environment or field of use.  Further, the additional elements categorized as insignificant extra-solution are well-understood, routine, and conventional because they constitute receiving or transmitting data over a network, e.g., using the Internet to gather data (see MPEP 2106.05(d)).  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-8, 10-15, 17-19, and 21, describing various additional limitations to the method of Claim 1, the system of Claim 9, or the product of Claim 16, amount to substantially the same unintegrated abstract idea as Claims 1, 9, and 16 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.
Claim 2 discloses the previously disclosed match being determined by the shipment unit (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claims 3, 10, and 17 disclose the storing in the distributed ledger of either geolocation data or environmental condition data corresponding to the shipment unit (an abstract idea in the form of a mental process), which does not integrate the claims into a practical application.
Claims 4 and 12 disclose a particular structure for the transportation distributed ledger (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 5 and 13 disclose particular data making up either the shipment unit data or the associated shipment unit data (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 6 and 19 disclose that the previously disclosed increase is caused by automated execution of one or more smart contracts stored on a previously disclosed ledger (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claims 7 and 15 disclose receiving data corresponding to an environmental condition of the shipment unit (insignificant extra-solution activity in the form of mere data gathering), and using said data and other stored data to determine a value for the increase (an abstract idea in the form of a mental process), which do not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claims 8 and 14 disclose storing a rating for the entity account associated with the first service offer, said rating determined based at least in part on the received environmental data, the first service offer, and the stored shipment unit data (an abstract idea in the form of a mental process), which does not integrate the claims into a practical application.
Claims 11 and 18 disclose the geolocation data and environmental data being determined by one or more sensors disposed on or within the shipment unit (merely narrowing the field of use), which does not integrate the claims into a practical application. 
Claim 21 discloses wherein the portion of the shipment unit corresponds to a first side of the shipment unit (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PGPub 20160098677) (hereafter, “Kim”) in view of Marsh et al (PGPub 20030023517) (hereafter, “Marsh”), MacKenzie et al (PGPub 20100250446) (hereafter, “MacKenzie”), Kopanati (PGPub 20140278851) (hereafter, “Kopanati”), Gillen et al (PGPub 20140180959) (hereafter, “Gillen”), Lau et al (US 7,809,377) (hereafter, “Lau”), and Zwakhals et al (PGPub 20150046298) (hereafter, “Zwakhals”).  
	Regarding Claims 1, 9, and 16, Kim discloses the following limitations:
A computer-implemented method, apparatus, or computer program product for monitoring the transportation of a shipment unit containing at least one associated shipment unit from an origin to a destination, the computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions (Abstract; ¶ 0182, 0186);
storing in a service offer ledger, by a computing node entity comprising at least one processor, a memory, and a communications interface configured to communicate via at least one network, a plurality of service offers received for transporting the shipment unit through at least a portion of a transportation network, wherein each service offer of the received plurality of service offers includes an offer origin, an offer destination, and at least one offer parameter and is associated with one of a plurality of entity accounts (¶ 0012, 0077-0081, 0093, 0148, 0182-0183, 0186; Fig. 4A; storing available carriers via computing node); and
generating at least a portion of a transportation plan for the shipment unit in response to a determined match between the origin, the destination, and at least one offer parameter of a first service offer of the received plurality of service offers and the stored shipment unit data, the transportation plan having one or more portions that collectively define a movement of the shipment unit from the origin to the destination in accordance with the one or more transportation parameters (¶ 0004, 0013-0014, 0022-0023, 0069, 0100, 0148; system selects multiple carriers and sets intermediate destination(s) based on matches between specifics of requested services and service offers).
Kim, Marsh, MacKenzie, Kopanati, Gillen, and Lau do not explicitly disclose but Zwakhals does disclose storing in a transportation ledger, by the computing node entity, a shipment unit identifier determined based on a captured appearance of at least a portion of the shipment unit (Abstract; ¶ 0030, 0048, 0068; a camera is used, in replacement of a conventional barcode scanner, to capture an image of the barcode; processes the image to transmit the barcode information to the server, which updates the product inventory to reflect the scanning).  
Kim additionally discloses storing in the transportation ledger, by the computing node entity, received shipment unit data that corresponds to the shipment unit, the corresponding shipment unit data comprising (a) an origin, (b) a destination, and (c) one or more transportation parameters (¶ 0012, 0017, 0025, 0093, 0107, 0182-0183, 0186; Fig. 4A; storing shipment information/data via computing node).  Neither Kim nor Marsh explicitly discloses but MacKenzie does disclose wherein the one or more transportation parameters comprise at least one or more environmental conditions and one or more shipment unit condition parameters (¶ 0031; shipper may provide handling instructions, which may indicate temperature constraints, handling instructions, and so forth).
Neither Kim nor Marsh nor MacKenzie nor Kopanati explicitly disclose but Gillen does disclose receiving at least one geocode of the shipment unit detected by one or more global positioning system devices, wherein the geocode identifies at least one geolocation of the shipment unit (¶ 0049, 0065; GPS module adapted to acquire a geocode; shipping data includes tracking information reflecting an item's movement in the carrier's transportation network).  Kim does not explicitly disclose but Marsh does disclose wherein the data is received by the distributed ledger node (¶ 0009, 0023).  
Neither Kim nor Marsh explicitly disclose but MacKenzie does disclose receiving, by the computer node, the identified at least one detected geolocation of the shipment unit, at least one detected environmental condition, and at least one detected shipment unit condition (¶ 0030-0031, 0034; system collects sensor data on the load, including temperature data, vibration and excess impact data, and location information).  Kim, Marsh, MacKenzie, Kopanati, Gillen, and Lau do not explicitly disclose but Zwakhals does disclose additionally receiving at least one detection of the shipment unit identifier from the captured appearance of the portion of the shipment unit (Abstract; ¶ 0030, 0048, 0068; a camera is used, in replacement of a conventional barcode scanner, to capture an image of the barcode; processes the image to transmit the barcode information to the server, which updates the product inventory to reflect the scanning).
Neither Kim nor Marsh explicitly disclose but MacKenzie does disclose storing, by the computer node, the received at least one detected geolocation of the shipment unit, at least one detected environmental condition, and at least one detected shipment unit condition (¶ 0030-0031, 0034; system collects sensor data on the load, including temperature data, vibration and excess impact data, and location information).  Kim, Marsh, MacKenzie, Kopanati, Gillen, and Lau do not explicitly disclose but Zwakhals does disclose additionally storing the determined shipment unit identifier (Abstract; ¶ 0030, 0048, 0068; a camera is used, in replacement of a conventional barcode scanner, to capture an image of the barcode; processes the image to transmit the barcode information to the server, which updates the product inventory to reflect the scanning).
Neither Kim nor Marsh explicitly disclose but MacKenzie does disclose said received service offers being unique and containing an offer origin and offer destination (¶ 0045).  
	Kim further discloses storing in the transportation ledger, by the computing node entity, a received indication that at least the portion of the transportation plan was completed in accordance with a first portion of the first service offer and a first portion of the at least one offer parameter contained within the first service offer (¶ 0012, 0072-0074, 0077-0081, 0105-0106, 0171-0175; storing tracking data from various carriers; transportation plans may include multiple carriers completing multiple transportation legs, transferring the shipment at intermediate locations).  Neither Kim nor Marsh explicitly disclose but MacKenzie does disclose the indication received based on the at least one detected geolocation of the shipment unit, the at least one detected environmental condition, and the at least one detected shipment unit condition indicating that at least a portion of the transportation plan is completed (¶ 0030-0031, 0034; system collects sensor data on the load, including temperature data, vibration and excess impact data, and location information).  Kim, Marsh, MacKenzie, Kopanati, Gillen, and Lau do not explicitly disclose but Zwakhals does disclose additionally storing the determined shipment unit identifier (Abstract; ¶ 0030, 0048, 0068; a camera is used, in replacement of a conventional barcode scanner, to capture an image of the barcode; processes the image to transmit the barcode information to the server, which updates the product inventory to reflect the scanning).
Neither Kim nor Marsh nor MacKenzie explicitly disclose but Kopanati does disclose the limitation of automatically causing, by the computer node entity, an increase to a ledger balance associated with the entity account associated with the first service offer, in response to the received indication (¶ 0109, 0111, 0139).
Neither Kim nor Marsh nor MacKenzie nor Kopanati nor Gillen explicitly disclose but Lau does disclose determining that the transportation plan was not completed in accordance with a portion of a service offer or a portion of the at least one offer parameter (Column 4, line 55 through Column 5, line 8; Column 5, line 60 through Column 6, line 8; Column 7, lines 4-54; Column 10, lines 7-38; various conditions may be imposed on the shipment, such as for vibration, temperature, humidity, force, etc.; system provides notifications when violations to these conditions occur).  Kim additionally discloses wherein the determination is made for a portion of the transportation plan, and wherein the portion of a service offer is a second portion of the first service offer (¶ 0012, 0072-0074, 0077-0081, 0105-0106, 0171-0175; storing tracking data from various carriers).  
Neither Kim nor Marsh nor MacKenzie nor Kopanati nor Gillen explicitly disclose but Lau does disclose automatically causing, by the computer node entity, a decrease to the ledger balance associated with the entity account associated with the service offer, the decrease based on transportation plan not completed in accordance with a portion of the service offer or at least one offer parameter (Column 4, line 55 through Column 5, line 8; Column 5, line 60 through Column 6, line 8; Column 7, lines 4-54; Column 8, lines 14-23; Column 11, line 42 through Column 12, line 43; Fig. 8; Claim 16; failure of the shipping entity to meet a condition can entitle the sender or recipient to a refund of some or all of the costs the sender incurred in shipping the article; refund is processed).  Kim additionally discloses wherein the transportation plan is a portion of the transportation plan, and wherein the portion of the service offer or at least one offer parameter is the portion of the transportation plan not completed in accordance with the second portion of the first service offer or the second portion of the at least one offer parameter (¶ 0012, 0072-0074, 0077-0081, 0105-0106, 0171-0175; storing tracking data from various carriers).  
Kim does not explicitly disclose but Marsh does disclose that said service offer ledger and transportation ledger be distributed ledgers; said computer node entity being a distributed ledger node (Abstract; ¶ 0009-0010, 0023-0024; distributed database system for shipping applications).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the distributed databases of Marsh with the shipping system of Kim because Marsh teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  Paragraph 0023 of Marsh explicitly teaches the use of its distributed databases within a shipping system such as that of Kim.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipping payment system of MacKenzie with the shipping system of Kim and Marsh because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of MacKenzie are applicable to the base device (Kim and Marsh), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipping payment system of Kopanati with the shipping system of Kim, Marsh, and MacKenzie because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kopanati are applicable to the base device (Kim, Marsh, and MacKenzie), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the geocode functionality of Gillen with the shipping system of Kim, Marsh, MacKenzie, and Kopanati because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Gillen are applicable to the base device (Kim, Marsh, MacKenzie, and Kopanati), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the confirmation and payment functionality of Lau with the shipping system of Kim, Marsh, MacKenzie, Kopanati, and Gillen because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lau are applicable to the base device (Kim, Marsh, MacKenzie, Kopanati, and Gillen), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the environmental monitoring, reporting, and analyzing of Zwakhals with the shipping system of Kim, Marsh, MacKenzie, Kopanati, Gillen, and Lau because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Zwakhals are applicable to the base device (Kim, Marsh, MacKenzie, Kopanati, Gillen, and Lau), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 3, 10, and 17, Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals disclose the limitations of Claims 1, 9, and 16.  Neither Kim nor Marsh nor MacKenzie explicitly disclose but Kopanati does disclose the limitation of storing in the transportation ledger, by the node computing entity, at least one of (a) geolocation data corresponding to the shipment unit or (b) environmental condition data corresponding to the shipment unit (¶ 0053, 0108).  Kim does not explicitly disclose but Marsh does disclose that said transportation ledger be a distributed ledger; that said computing node entity be a distributed ledger node (Abstract; ¶ 0009-0010, 0023-0024).  The motivation to combine remains the same as for Claim 1.
Regarding Claims 7 and 15, Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals disclose the limitations of Claim 1.  Neither Kim nor Marsh nor MacKenzie nor Kopanati nor Gillen nor Lau explicitly disclose but Zwakhals does disclose the limitation of receiving environmental data corresponding to one or more environmental conditions detected by one or more sensors associated with the shipment unit (Abstract; ¶ 0031-0032, 0079).
Kim further discloses the limitation of determining a value for the increase based on the received data, the first service offer, and the stored shipment unit data (¶ 0158).  Neither Kim nor Marsh nor MacKenzie nor Kopanati nor Gillen nor Lau explicitly disclose but Zwakhals does disclose said received data being environmental data (Abstract; ¶ 0031-0032, 0079).
The motivation to combine remains the same as for Claim 1.
Regarding Claims 8 and 14, Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals disclose the limitations of Claims 7 and 10.  Neither Kim nor Marsh nor MacKenzie explicitly disclose but Kopanati does disclose the limitation of storing, to the service offer distributed ledger, a rating for the entity account associated with the first service offer, wherein the rating is determined based at least in part on the received data, the first service offer, and the stored shipment unit data (¶ 0045, 0096, 0123).  Neither Kim nor Marsh nor MacKenzie nor Kopanati nor Gillen nor Lau explicitly disclose but Zwakhals does disclose said received data being environmental data (Abstract; ¶ 0031-0032, 0079).  The motivation to combine remains the same as for Claim 1.  
	Regarding Claims 11 and 18, Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals disclose the limitations of Claims 10 and 17.  Neither Kim nor Marsh nor MacKenzie explicitly disclose but Kopanati does disclose the limitation of wherein the geolocation data is determined by one or more sensors disposed on or within the shipment unit (¶ 0053, 0108).  Neither Kim nor Marsh nor MacKenzie nor Kopanati nor Gillen nor Lau explicitly disclose but Zwakhals does disclose the limitation of wherein the environmental condition data is determined by one or more sensors disposed on or within the shipment unit (¶ 0031-0032, 0079).  The motivation to combine remains the same as for Claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, Zwakhals, and Rice et al (PGPub 20160350392) (hereafter, “Rice”).
	Regarding Claim 2, Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals disclose the limitations of Claim 1.  Kim, as previously stated, discloses the shipment units and matching function of Claim 1 (¶ 0004, 0013-0014, 0022-0023, 0069, 0100).  Neither Kim nor Marsh nor MacKenzie nor Kopanati nor Gillen nor Lau nor Zwakhals explicitly disclose but Rice does disclose wherein the matching is determined by the shipment unit (¶ 0036; any node of the distributed system (such as Kim's shipment units) performing disclosed functions).  
	The motivations to combine the references of Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the distributed system of Rice with the shipping system of Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rice are applicable to the base device (Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, Zwakhals, and Bigby et al (PGPub 20090204593) (hereafter, “Bigby”).
Regarding Claims 4 and 12, Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals disclose the limitations of Claims 1 and 9.  Kim further discloses the limitation of wherein the transportation distributed ledger comprises a first shipment unit database to store shipment unit data, and a second shipment unit database to store associated shipment unit data (¶ 0012, 0017, 0025, 0036-0037, 0093, 0107, 0131, 0182-0183, 0186; Fig. 4A).  Neither Kim nor Marsh nor MacKenzie nor Kopanati nor Gillen nor Lau nor Zwakhals explicitly disclose but Bigby does disclose the limitation of said transportation ledger being a distributed ledger and the first shipment unit database and the second shipment unit database being partially parallel distributed ledgers (¶ 0005).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals as discussed for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parallel distributed databases of Bigby with the shipping system of Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Bigby are applicable to the base device (Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 5 and 13, Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, Zwakhals, and Bigby disclose the limitations of Claims 4 and 12.  Kim further discloses the limitation of wherein at least one of the shipment unit data or the associated shipment unit data comprises at least one of (a) a location or (b) a time when the associated shipment unit is to be either removed from or added to the shipment unit (¶ 0036-0037, 0105, 0131, 0175).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, Zwakhals, and Chow et al (PGPub 20170046694) (hereafter, “Chow”).
Regarding Claims 6 and 19, Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals disclose the limitations of Claims 1 and 16.  Neither Kim nor Marsh nor MacKenzie nor Kopanati nor Gillen nor Lau nor Zwakhals explicitly discloses but Chow does disclose the limitation of wherein the increase is caused by an automated execution of one or more smart contracts stored on at least one of the service offer distributed ledger and the transportation distributed ledger (¶ 0072, 0097, 0162, 0166, 0177).  
The motivations to combine the references of Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the smart contracts of Chow with the shipping system of Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals because Chow teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  Paragraph 0162 of Chow explicitly teaches the use of its smart contracts with a shipping system (such as that of Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals), specifically for use with payments based on the tracking of shipped products.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, Zwakhals, and Biswas (US 9,805,329) (hereafter, “Biswas”).  
Regarding Claim 21, Kim in view of Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals disclose the limitations of Claim 1.  Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals do not explicitly disclose but Biswas does disclose wherein the portion of the shipment unit corresponds to a first side of the shipment unit (Column 12, lines 1-8; Column 16, lines 12-33; an imaging apparatus of a user device may be used to scan the reusable shipping event code borne on a surface of the reusable shipping container).
The motivations to combine the references of Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipping unit identification techniques of Biswas with the shipping system of Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Biswas are applicable to the base device (Kim, Marsh, MacKenzie, Kopanati, Gillen, Lau, and Zwakhals), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20160316322 – “Secure Location-Based Events and Notifications,” Gillen, disclosing a distributed database for storing and tracking events relating to a shipment
PGPub 20150227890 – “Communications System and Smart Device Apps Supporting Segmented Order Distributed Distribution System,” Bednarek et al, disclosing a distributed system for supporting multi-leg package shipments
PGPub 20170330143 – “Tracking Shipment Container,” Raghavan et al, disclosing a system for tracking shipments while in transit
PGPub 20170232300 – “Smart Device,” Tran et al, disclosing a distributed system utilizing blockchain and smart contracts in relation to shipment of containers


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628